DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 3/17/2021 is acknowledged.  

Claim Rejections - 35 USC § 112
Applicant’s claim amendments overcome the rejection, in view of which it is withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.
Applicant has argued that the cited references do not suggest that any adjustments in the amount can lead to improved solubility, and that the compound amounts affect any particular property, and are thus a result-effective variable.
In response, the Examiner strongly disagrees.  Manilla demonstrates that complexation of the cannabinoids THC and CBD with either RM--CD or HP--CD provides increased aqueous solubility (i.e. water-soluble composition), dissolution rate and bioavailability of the cannabinoids.  These are result-effective variables, and the complexation is shown to lead to improved solubility, dissolution rate and bioavailability.  
Further, Applicant does not address in even a word the disclosure of Jarvinen, which specifically discloses the need for optimization, and specifically discloses overlapping ranges with Applicant’s claims.  As the office action provides:
“Jarvinen relates to novel complexes of a cyclodextrin (to include RM--CD, or HP--CD) with a classical cannabinoid (to include CBD, THC, etc.). (Abstract, col. 1, l. 19- col. 2, l. 37).
Jarvinen discloses that: “Typically cannabinoid and CD are used in a weight ratio (dry weight to dry weight) ranging between 1:4 and 1:1000, such as 1:4 to 1:250. When the methylated CDs are used as a solution such a solution can contain 0.1 to 50% by weight of CD.” (col. 4, ll. 43-47).  This encompasses Applicant’s claimed dose of from about 1:25 to about 1:50 of CBD: RM--CD.
Jarvinen further discloses that: “Compared to earlier findings, methylated .beta.-CD improves the aqueous solubility of cannabinoids more efficiently, imparting promising dissolution properties for cannabinoids. Jarho et. al. (1998) showed that the aqueous solubility of THC can be increased with HP-.beta.-CD. However, the complexation of cannabinoids with methylated .beta.-CD is more efficient compared to HP-.beta.-CD. This improves the pharmaceutical usefulness of CDs significantly. . . Jarho et al. showed that with a 40% solution of HP-.beta.-CD, a 1 mg/ml solution of THC can be obtained. Thus, it can be calculated that 2 g of HP-.beta.-CD is needed to establish a dosage form containing 5 mg of complexed THC. . . Jarho et al. showed that with a 40% solution of HP-.beta.-CD, a 1 mg/ml solution of THC can be obtained. Thus, it can be calculated that 2 g of HP-.beta.-CD is needed to establish a dosage form containing 5 mg of complexed THC.” (col. 4, ll. 5-12, 17-19, 27-28).  This similarly encompasses Applicant’s claimed ratio of from about 1:286 to about 1:10,000 of CBD: HP--CD.”
Accordingly, Applicant’s cited examples cite nothing more than what the prior art already suggests in combination.  Thus, the rejections are maintained.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Manilla, Effects of RM-beta-CD on sublingual bioavailability of Delta9-tetrahydrocannabinol in rabbits, Eur J Pharm Sci. 2005 Sep;26(1):71-7 (“Manilla”, of record), further in view of Manilla, Precipitation complexation method produces cannabidiol/beta-cyclodextrin inclusion complex suitable for sublingual administration of cannabidiol, J Pharm Sci. 2007 Feb;96(2):312-9 (“Manilla 2”, of record), and US 7,423,026 to Jarvinen et al. (“Jarvinen”, of record).
Claim interpretation
The Examiner incorporates by reference her interpretation of claims tersm from the 35 U.S.C. 112(b) rejection above.
Rejection
Manilla discloses a composition of the cannabinoids Delta(9)-tetrahydrocannabinol (THC) or cannabidiol (CBD) complexed with either methylated beta-cyclodextrin (RM--CD) and hydroxypropyl-beta-cyclodextrin (HP--CD), and demonstrates that it provides increased aqueous solubility (i.e. water-soluble composition), dissolution rate and bioavailability of the cannabinoids.  RM--CD showed better complexation efficacy due to which studies were further carried out with it.  (Abstract).  The following method of preparation was used.

    PNG
    media_image1.png
    182
    335
    media_image1.png
    Greyscale

(p. 73, col. 1).
This discloses the steps of step of adding RM--CD (or HP--CD) to water to form a solution, adding to the solution of CBD, stirring for a period (of 48 h), filtering sieving the mixture, and removing the excess ethanol, and finally preparing an aqueous solution of the composition (a buffer solution) for dissolution studies (p. 73, col. 2).  Alternatively, it would have been obvious to the person of skilled in the art before the effective filing date of the claimed invention, per Applicant’s claims 22 and 33, to add both solubilizing cyclodextrins guided by the desire to improve and optimize solubility. 
Manilla does not explicitly disclose the step of dissolving the CBD in ethanol first, as well as the duration during which the two solutions are added to each other.  However, this alternative solvent for preparing complexes of a cannabinoid with a cyclodextrin is further known in the art, as is the duration of the addition step.
Manilla 2 discloses a precipitation complexation method to prepare a complex of cannabidiol (CBD) with -CD. (Abstract).  The process involves adding 20 mg/ml ethanolic CBD (i.e. a step of adding CBD to ethanol to form a solution) to an aqueous 1.7% (w/v) -CD-solution (i.e. a step of adding -CD to water to form a solution) dropwise over 2 h while stirring simultaneous (i.e. a step of stirring the mixture, and the step of adding over a period of at least 30 minutes).  The resulting precipitant was centrifuged, the supernatant was removed, and the precipitant was then freeze-dried (i.e. a step of removing the ethanol from the mixture).  Dissolution studies were carried out in a buffer, which a person of skill in the art would know to form a composition of the mixture in an aqueous solution.  
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Manilla and Manilla 2 in order to prepare a composition of CBD with a number of beta-cyclodextrins, to include, -CD, RM--CD, or HP--CD.  The skilled artisan would have been motivated to do so, because this complexation is shown to increase aqueous solubility, dissolution rate and bioavailability of the cannabinoid.  The skilled artisan would have been further motivated to do so, because the process of preparation has been also characterized in the art, and is available by a number of similar steps with some slight variations.  Manilla does not explicitly disclose a stirring time of about 6 hours to about 24 hours.  In Manilla the stirring time is 48 hours, and in Manilla 2 it is over 2 hours.  Accordingly, it would have been obvious to a person of skill in the art to optimize the stirring time, to include within the interval of about 2 hours to about 48 hours, motivated by the desire to improve the complexation rate.  Similarly, Manilla or Manilla 2 do not explicitly disclose the amounts of the starting materials, as per Applicant’s claims.  However, optimizing the amounts of ingredients in a pharmaceutical composition is considered routine experimentation where the general conditions are known in the art.  The skilled artisan would have been motivated to optimize the amount of ingredients in order to improve the complexation efficacy and decrease the amount of any ingredient, which would be otherwise discarded if it has not formed a complex.  
Applicant has disputed the optimization rationale above, while offering no further evidence of the criticality of Applicant’s claimed doses, and has further presented the following claim amendments as to these doses:
Claim 21 recites CBD in an amount from about 20 mg to about 40 mg per gram of RM--CD.  This corresponds to a ratio of from about 1:25 to about 1:50 of CBD: RM--CD.
Claim 32 recites CBD in an amount from about 0.1 mg to about 3.5 mg per gram of HP--CD.  This corresponds to a ratio of from about 1:286 to about 1:10,000 of CBD: HP--CD.
Jarvinen relates to novel complexes of a cyclodextrin (to include RM--CD, or HP--CD) with a classical cannabinoid (to include CBD, THC, etc.). (Abstract, col. 1, l. 19- col. 2, l. 37).
Jarvinen discloses that: “Typically cannabinoid and CD are used in a weight ratio (dry weight to dry weight) ranging between 1:4 and 1:1000, such as 1:4 to 1:250. When the methylated CDs are used as a solution such a solution can contain 0.1 to 50% by weight of CD.” (col. 4, ll. 43-47).  This encompasses Applicant’s claimed dose of from about 1:25 to about 1:50 of CBD: RM--CD.
Jarvinen further discloses that: “Compared to earlier findings, methylated .beta.-CD improves the aqueous solubility of cannabinoids more efficiently, imparting promising dissolution properties for cannabinoids. Jarho et. al. (1998) showed that the aqueous solubility of THC can be increased with HP-.beta.-CD. However, the complexation of cannabinoids with methylated .beta.-CD is more efficient compared to HP-.beta.-CD. This improves the pharmaceutical usefulness of CDs significantly. . . Jarho et al. showed that with a 40% solution of HP-.beta.-CD, a 1 mg/ml solution of THC can be obtained. Thus, it can be calculated that 2 g of HP-.beta.-CD is needed to establish a dosage form containing 5 mg of complexed THC. . . Jarho et al. showed that with a 40% solution of HP-.beta.-CD, a 1 mg/ml solution of THC can be obtained. Thus, it can be calculated that 2 g of HP-.beta.-CD is needed to establish a dosage form containing 5 mg of complexed THC.” (col. 4, ll. 5-12, 17-19, 27-28).  This similarly encompasses Applicant’s claimed ratio of from about 1:286 to about 1:10,000 of CBD: HP--CD.
Accordingly, it would have been further obvious to one of skill in the art before the effective filing date of the claimed invention to combine the teachings of Manilla, Manilla 2 and Jarvinen, in order to practice Applicant’s claimed invention with a reasonable expectation of success. The skilled artisan would have been motivated to arrive at Applicant’s claimed amounts and their ratios guided by the desire to optimize solubility, further guided by previously established optimum ranges already disclosed in Jarvinem.


Other relevant art

The Examiner also restates for the record the following cumulative art of record over which rejections were not made solely in view of its cumulative nature.
US 7,592,026
WO 2017/183011 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on (571) 272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627